                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

VANDERBILT UNIVERSITY,                      )
                                            )     Civil Action No. 3:18-cv-00046
                     Plaintiff,             )
                                            )     Judge Crenshaw
v.                                          )     Magistrate Judge Frensley
                                            )
SCHOLASTIC, INC.; HOUGHTON MIFFLIN          )
HARCOURT PUBLISHING COMPANY; and            )
TED S. HASSELBRING,                         )
                                            )
                     Defendants.            )



     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION IN
                 LIMINE TO EXCLUDE EXPERT TESTIMONY




     Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 1 of 20 PageID #: 4771
                                                     TABLE OF CONTENTS

                                                                                                                                            Page

PRELIMINARY STATEMENT .................................................................................................... 1

FACTS ............................................................................................................................................ 2

           I.         The Nature of This Dispute..................................................................................... 2

           II.        The Case Management Order ................................................................................. 2

           III.       The Parties’ Expert Reports .................................................................................... 3

           IV.        Vanderbilt’s Improper Attempt to Serve Unauthorized Rebuttal Reports.............. 4

ARGUMENT .................................................................................................................................. 7

           I.         Vanderbilt’s Experts Testimony Should Be Limited to the Opinions
                      Contained in Their July 2020 Reports .................................................................... 7

           II.        Vanderbilt’s Breach of the Case Management Order Was Neither
                      Substantially Justified nor Harmless ....................................................................... 9

                      A.          Vanderbilt Cannot Show Substantial Justification ................................... 10

                                  1.         Rule 26 Does Not Save Vanderbilt ............................................... 10

                                  2.         The Rebuttal Reports Are Not Proper Rebuttal ............................ 11

                      B.          Vanderbilt’s Breaches of the Case Management Order Are Not
                                  Harmless ................................................................................................... 13

CONCLUSION ............................................................................................................................. 14




                                      i
   Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 2 of 20 PageID #: 4772
                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

In re Air Crash Disaster,
    86 F.3d 498 (6th Cir. 1998) .....................................................................................................11

Estate of Barnwell v. Roane Cty., Tenn.,
   No. 3:13 Civ. 124, 2016 WL 5938910, at *1 (E.D. Tenn. Apr. 5, 2016) ................................13

Bentley v. Highlands Hosp. Corp.,
   No. 15 Civ. 97, 2016 WL 5867496 (E.D. Ky. Oct. 6, 2016) .............................................10, 11

Covington v. Memphis Publ’g Co.,
   No. 05 Civ. 2474, 2007 WL 4615978 (W.D. Tenn. Oct. 16, 2007) ........................................13

Gallagher v. Southern Source Packaging, LLC,
   568 F. Supp. 2d 624 (E.D.N.C. 2008)......................................................................................11

Green Party of Tennessee v. Hargett,
   No. 3:11 Civ. 692, Dkt No. 246, dated June 30, 2016 at 3 (Crenshaw, J.), aff’d
   No. 16 Civ. 6299, 2017 WL 4011854 (6th Cir. May 11, 2017) ....................................9, 10, 11

Palmer v. ALDI, Inc.,
   No. 3:07 Civ. 0596, 2008 WL 11394160 (M.D. Tenn. June 19, 2008) .....................................8

Pluck v. BP Oil Pipeline Co.,
   640 F.3d 671 (6th Cir. 2011) .............................................................................................12, 13

Pogue v. Northwestern Mut. Life Ins. Co.,
   No. 3:14 Civ. 598, 2017 WL 1520431 (W.D. Ky. April 25, 2017) ...........................................8

In re Regions Morgan Keegan Sec., Derivative & ERISA Litig.,
    No. 2:08 Civ. 2830, 2017 WL 9440795 (W.D. Tenn. Apr. 28, 2017) .......................................8

Starlink Logistics, Inc. v. ACC, LLC,
    No. 18 Civ. 0029, 2020 WL 619848 (M.D. Tenn. Feb. 10, 2020) ............................8, 9, 10, 11

Ullman v. Auto-Owners Mut. Ins. Co.,
   No. 2:05 Civ. 1000, 2007 WL 1057397 (S.D. Ohio April 5, 2007) ........................................14

Vaughn v. City of Lebanon,
   18 F. App’x 252 (6th Cir. 2001) ................................................................................................8

Other Authorities

Fed. R. Civ. P. 26 ...........................................................................................................9, 10, 11, 14


                                      ii
   Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 3 of 20 PageID #: 4773
Fed. R. Civ. P. 37(c) ....................................................................................................................1, 9

Local Rule 37.01(b) .........................................................................................................................1

Local Rule 39.01(c) ............................................................................................................... passim




                                      iii
   Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 4 of 20 PageID #: 4774
        Defendants Scholastic Inc. (“Scholastic”), Houghton Mifflin Harcourt Publishing

Company (“HMH”), and Ted S. Hasselbring (“Hasselbring” and, collectively, “Defendants”)

submit this memorandum of law in support of their motion in limine to limit Vanderbilt’s

experts’ testimony at trial to exclude any opinions raised in the rebuttal expert reports served by

Plaintiff Vanderbilt University (“Vanderbilt”) on October 26, 2020 (the “Rebuttal Reports”),

pursuant to Fed. R. Civ. P. 37(c)(1).1

                                PRELIMINARY STATEMENT

        The Court’s Case Management Order (the “CMO”) and Local Rule 39.01(c)(5)(C)

prohibit Vanderbilt from serving rebuttal expert reports absent leave of court. On October 26,

2020, Vanderbilt violated the CMO and Local Rules by serving what it denominates as responses

to Defendants’ expert reports (the “Rebuttal Reports”) without seeking leave from this Court or

seeking to amend the CMO. Moreover, the Rebuttal Reports are not even properly rebuttal, but

are instead a transparent and impermissible attempt by Vanderbilt to bolster its initial expert

reports. Permitting Vanderbilt’s experts to review Defendants’ expert opinions before rendering

their final opinions would provide Vanderbilt with a clear and unfair litigation advantage. The

Court should not allow Vanderbilt’s disregard for the CMO and its attempt to secure this unfair

advantage. Accordingly, and for the following reasons, the Court should exclude the Rebuttal

Reports and preclude Vanderbilt’s experts from testifying to opinions not timely disclosed in

their initial reports.




1
  As this motion is a motion in limine to exclude trial testimony, Defendants do not believe that a
joint statement is required under Local Rule 37.01(b) or Magistrate Judge Frensley’s Individual
Rule of Practice III(D)(4). Given that the expert depositions are currently ongoing, and summary
judgment motions are due in January, Defendants believe that this is issue is ripe for resolution
now, rather than at the pre-trial conference.



    Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 5 of 20 PageID #: 4775
                                               FACTS

I.       The Nature of This Dispute

         Vanderbilt has asserted a variety of contract and tort claims, but the core of this dispute is

Vanderbilt’s contention that it has been underpaid royalties owed under a license agreement

dated January 1, 1997 with Scholastic (the “License”) that was subsequently assigned to HMH in

2015. See generally Am. Compl., Dkt No. 85. Pursuant to the License, Scholastic used certain

software known as the Peabody Learning Lab (“PLL”) as a prototype for its development of the

software component of a literacy program called Read 180. See id. Scholastic, and subsequently

HMH, have distributed Read 180 and paid royalties to Vanderbilt under the License. See id.

Vanderbilt alleges that it is owed additional royalties on Read 180 and also that it is also owed

royalties under the License on a series of other products developed by Scholastic that Vanderbilt

alleges are based on or derived from the materials licensed to Scholastic (the “Other Scholastic

Products”). See id. Defendants deny that Vanderbilt has been underpaid under the License, that

any of the Other Scholastic Products are based on or derived from licensed materials, and that

Vanderbilt is entitled to any of the requested relief. See Dkt Nos. 115, 116; see also Dkt No.

111. Scholastic and Hasselbring have asserted counterclaims against Vanderbilt arising out of

Vanderbilt’s wrongful withholding of monies owed to those defendants. See Dkt Nos. 111, 116.

II.      The Case Management Order

         Over two years ago, on September 24, 2018, the parties jointly submitted a Proposed

Case Management Order (Dkt No. 92), which was so ordered by the Court. Dkt No. 93. As is

relevant to this motion, the expert disclosure schedule in the CMO—which is identical to the

provision jointly proposed by the parties (Dkt No. 92 at 7)—states:

         The Plaintiff shall identify and disclose all expert witnesses and expert reports on
         or before September 16, 2019. Defendants shall identify and disclose all expert



                                        2
     Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 6 of 20 PageID #: 4776
          witnesses and expert reports on or before October 18, 2019. Rebuttal experts
          shall be permitted only by leave of court. Unless otherwise provided for in a
          separate pretrial order, supplemental expert disclosures, which specifically
          include, but are not limited to, any supplemental information to expert reports,
          must be made in accordance with Rule 26(a) and (e). Supplemental expert
          opinions or other expert disclosures not timely disclosed may be excluded at trial.
          See Local Rule 39.01(c)(6.d).

    Id. (emphases in original). The expert disclosure dates for both sides were later extended

several times (see Dkt Nos. 120, 154, 171, 191, 221, 260), but the substance of this provision did

not change. There can be no dispute that the CMO set a single expert report deadline for each

side, and expressly foreclosed rebuttal experts without leave of court. Dkt No. 260.

III.      The Parties’ Expert Reports

          In accordance with the CMO, on July 17, 2020, Vanderbilt served reports from four

experts: (1) Christopher M. Lovin, Vanderbilt’s damages expert (the “Lovin Report”); (2) Bruce

F. Webster, Vanderbilt’s software code expert (the “Webster Report”); (3) Timothy Shanahan,

Ph.D., Vanderbilt’s pedagogy expert (the “Shanahan Report”); and (4) Matthew G. Ezell,

Vanderbilt’s trademark survey expert (the “Ezell Report”). See generally Rosenthal Decl., Exs.

A-D.2

          On September 25, 2020,3 Defendants served their own expert reports from: (1) Laura B.

Stamm, Defendants’ damages expert (the “Stamm Report”); (2) Ronald S. Schnell, Defendants’

code expert (the “Schnell Report”); (3) Cynthia Okolo, Ph.D., Defendants’ pedagogy expert (the

“Okolo Report”); and (4) Hal Poret, Defendants’ trademark survey expert (the “Poret Report”).




2
 “Rosenthal Decl.” refers to the Declaration of Edward H. Rosenthal, dated November 10, 2020,
and filed herewith.
3
  Plaintiff’s deadline to submit the Webster Report and Defendants’ deadline to submit all expert
reports were briefly extended by agreement of the parties. Rosenthal Decl. ¶ 10.


                                        3
     Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 7 of 20 PageID #: 4777
See generally Rosenthal Decl., Exs. E-H. These reports addressed many of the failings in

Vanderbilt’s expert reports. By way of example only, the Poret Report re-ran a trademark survey

conducted by Mr. Ezell—correcting the stimulus and an improper control employed by Mr.

Ezell—and found no likelihood of consumer confusion. Id., Ex. H (Poret Report) at 22-26. The

Schnell Report rebutted Mr. Webster’s assertions of copying in the software code of the relevant

products. Id., Ex. F (Schnell Report) at 6-7 ¶¶ 26-27. The Okolo Report demonstrated that the

alleged pedagogical similarities between the PLL and the Other Scholastic Products could not

have been licensed by Vanderbilt, as these concepts were developed years (or even decades)

earlier by researchers unaffiliated with Vanderbilt (id., Ex. G (Okolo Report) at 14-47), and

(unsurprisingly) were present in other educational products published prior to the License. Id. at

48-61. The Stamm Report responded to Mr. Lovin’s damages calculations. See generally id.,

Ex. E (Stamm Report).

IV.     Vanderbilt’s Improper Attempt to Serve Unauthorized Rebuttal Reports

        Given the short window for expert depositions—the deadline is November 20, 20204—

and the unchangeable January 22, 2021 deadline for service of summary judgment and Daubert

motions, Defendants approached Vanderbilt on September 17, 2020, about setting a schedule for

expert depositions (more than a week before Defendants’ expert reports were due). Rosenthal

Decl., Ex. I. Vanderbilt, however, were not willing to schedule depositions until after

Defendants had served their expert reports. Id.




4
 The parties have agreed to permit certain depositions to take place in the weeks immediately
following this date to accommodate scheduling conflicts. These modest, consensual extensions
do not affect any other dates in the CMO. Rosenthal Decl. ¶ 22.


                                       4
    Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 8 of 20 PageID #: 4778
        On October 5, 2020, following service of Defendants’ expert reports, Defendants again

wrote to Vanderbilt in an effort to schedule expert depositions. Id., Ex. J. Vanderbilt responded

on October 6, 2020—two weeks after Defendants had served their expert reports—indicating for

the first time that it was evaluating “the question of whether we want to submit reply expert

reports” allegedly because Defendants’ experts had considered information produced only in

conjunction with their reports. Id. Vanderbilt’s “evaluation” then continued for yet another

week.

        When Defendants again followed up on deposition scheduling on October 13, 2020,

Vanderbilt indicated that it “would like to do rebuttal reports” (id., Ex. K), a desire it later

clarified was limited to the “Okolo, Stamm and Schnell reports.” Id. Scholastic responded to

Vanderbilt: “If you feel that there are instances where defendants’ expert reports relied upon

materials that were not available to plaintiff’s experts at the time they filed their report, and you

have a proposal as to the timing and substance of limited supplemental submissions by one or

more of plaintiff’s experts to address these instances, please let us know.” Id., Ex. L. Vanderbilt

rejected Scholastic’s offer, explaining that “addressing new materials cited by the defendants’

experts does not resolve our concerns” and that it believed rebuttal reports were necessary to

“set[] forth at least the major points where Vanderbilt’s experts disagree with defendants’ experts

(at least where that is not clear from the initial reports).” Id., Ex. M. Additionally, Vanderbilt

stated that its software code expert, Mr. Webster, had done “additional work” after serving his

initial report (but before reviewing Defendants’ software code expert’s report), which his rebuttal

report would address. Id.




                                     5
  Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 9 of 20 PageID #: 4779
        In light of the CMO, Defendants objected, and the parties met and conferred on October

26, 2020. Id. ¶ 17. Vanderbilt again announced its intention to serve rebuttal reports and offered

to stipulate to sur-rebuttals by Defendants. Id. Defendants again objected. Id.

        That night—and four months after its deadline to serve all expert reports—Vanderbilt

served the Rebuttal Reports without seeking leave of the Court. Id., Exs. N-Q. The Rebuttal

Reports either present entirely new theories, or seek to bolster Vanderbilt’s expert disclosures

with new opinions that rely on information previously available to Vanderbilt. For example, the

initial report from Mr. Lovin, Vanderbilt’s damages expert, applied the same contractual royalty

rate applicable to the software component of Read 180 (7%) to the Other Scholastic Products,

even though the License states that royalties applicable to any other software products based on

or derived from the licensed materials would be, pro rata, based on the future mutual agreement

of the parties as to the amount of the licensed materials incorporated into such derivative

products.5 Id., Ex. A (Lovin Report) ¶ 16. Mr. Lovin’s new report (the “Lovin Rebuttal

Report”) attempts to correct for this oversight and includes for the first time an attempt to

calculate a pro rata royalty rate for derivative products and also recalculates the Read 180 royalty

pool—work that could (and should) have been done in his initial report. Id., Ex. N (Lovin

Rebuttal Report). The new report from Mr. Webster, Vanderbilt’s software code expert (the

“Webster Rebuttal Report”), criticizes the Schnell Report and attempts to justify Mr. Webster’s

decision in his initial report to focus on pedagogical similarities, rather than software code

similarities, and purports to identify additional alleged code similarities. Id., Ex. O (Webster

Rebuttal Report) ¶ 17. Vanderbilt has also admitted that the Webster Rebuttal Report adds



5
  Defendants will show at a later stage of proceedings that this agreement to agree on future
royalty streams is unenforceable under New York law, which governs the License, in any event.


                                        6
    Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 10 of 20 PageID #: 4780
opinions based on additional work performed before the service of the Schnell Report (Rosenthal

Decl., Ex. M), meaning that they could not be responsive to any of Mr. Schnell’s opinions. The

new report from Dr. Shanahan, Vanderbilt’s pedagogy expert (the “Shanahan Rebuttal Report”)

attempts to bolster his initial report by introducing new evidence that was previously available to

him and by adjusting his theories. Id., Ex. P (Shanahan Rebuttal Report) ¶ 18. Finally, despite

previously indicating that its rebuttal reports would be limited to responding to the “Okolo,

Stamm and Schnell reports” (id., Ex. K), Vanderbilt also served a new report from Mr. Ezell (the

“Ezell Rebuttal Report”). Id., Ex. Q (Ezell Rebuttal Report) ¶ 19. The Ezell Rebuttal Report

attempts to justify the manifold errors in his survey, primarily purporting relying on deposition

testimony that was available to him, but which he apparently did not even review for his initial

report. Id.

                                          ARGUMENT

  I.   Vanderbilt’s Experts Testimony Should Be Limited to the Opinions Contained in
       Their July 2020 Reports

       The CMO, which was proposed by the parties (Dkt No. 92) and accepted by the Court

(Dkt No. 93), sets one deadline per side for “all expert witnesses and expert reports” and allows

for rebuttal “only by leave of court.” See id. Each of the Court’s six amendments to the CMO

include the same provision as to the sequence of expert disclosures, and none of them provide for

rebuttal expert reports. See Dkt Nos. 120, 154, 171, 191, 221, 260.

       This provision is consistent with Local Rule 39.01(c)(5)(C), which states:

       Expert witness disclosures must be made timely in accordance with any order of
       the Court [i.e., the CMO], or if none, in accordance with Fed.R.Civ.P. 26(a)(2).
       Expert witness disclosure statements may not be supplemented after the
       applicable disclosure deadline, absent leave of Court. Expert witnesses may not
       testify beyond the scope of their expert witness disclosure statement. The Court




                                     7
 Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 11 of 20 PageID #: 4781
       may exclude the testimony of an expert witness, or order other sanctions provided
       by law, for violation of expert witness disclosure requirements or deadlines.

Id. (emphasis added). Further, Local Rule 39.01(c)(5)(D) provides that “[n]o rebuttal expert

witnesses shall be permitted at trial, absent timely disclosure in accordance with these rules and

leave of court.” Id. The Court’s orders setting the case for trial each provide that, “[e]xpert

witness disclosures shall be made timely, in accordance with Local Rule 39.01(c)(5)c.” See Dkt

Nos. 94 at 3, 261 at 2.

       Vanderbilt served the Rebuttal Reports four months after the deadline for serving its

expert disclosures and without seeking leave of court. This is plainly improper, and this Court

and other courts in this Circuit regularly exclude expert reports served in violation of the court’s

scheduling order and the Local Rules. See, e.g., Starlink Logistics, Inc. v. ACC, LLC, No. 18

Civ. 0029, 2020 WL 619848 at * 3 (M.D. Tenn. Feb. 10, 2020) (rejecting rebuttal report in part

because “[a]lthough rebuttal experts or reports are sometimes discussed at the initial case

management conference and provided for in the initial case management order, they were never

raised by either party in this case.”); In re Regions Morgan Keegan Sec., Derivative & ERISA

Litig., No. 2:08 Civ. 2830, 2017 WL 9440795, at *4 (W.D. Tenn. Apr. 28, 2017), report and

recommendation adopted sub nom, 2017 WL 3537597 (W.D. Tenn. Aug. 17, 2017), aff'd sub

nom. Norris v. MK Holdings, Inc., 734 F. App’x 950 (6th Cir. 2018) (excluding rebuttal report

where “the parties’ Scheduling Order does not contemplate rebuttal experts and the reports were

not properly rebuttal); Pogue v. Northwestern Mut. Life Ins. Co., No. 3:14 Civ. 598, 2017 WL

1520431 (W.D. Ky. April 25, 2017) (excluding rebuttal expert report served after expert

disclosure deadline where party failed to seek leave of court); see also Vaughn v. City of

Lebanon, 18 F. App’x 252, 264 (6th Cir. 2001) (affirming district court’s decision to strike

expert affidavits served after deadline); Palmer v. ALDI, Inc., No. 3:07 Civ. 0596, 2008 WL



                                     8
 Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 12 of 20 PageID #: 4782
11394160, at *1 (M.D. Tenn. June 19, 2008) (excluding expert report served five months after

deadline and without seeking an extension of the deadline). Indeed, Vanderbilt failed to seek

leave to submit these Rebuttal Reports, as it was required to do under the CMO and Local Rules.

Its experts should therefore be precluded from testifying to any opinions therein. Rosenthal

Decl., Ex. R (Green Party of Tennessee v. Hargett, No. 3:11 Civ. 692, Dkt No. 246, dated June

30, 2016 at 3 (Crenshaw, J.)) (excluding plaintiffs’ rebuttal expert reports because plaintiffs

violated Local Rule 39.01(c)(6)(d) by not seeking leave of court and served the reports after the

expert disclosure deadline), aff’d No. 16 Civ. 6299, 2017 WL 4011854 (6th Cir. May 11, 2017).6

          Vanderbilt has no excuse for disregarding the requirement to seek leave from the Court if

it believed it had a valid basis to proffer rebuttal reports. In any event, as shown in Point II

below, there is no justification, let alone substantial justification, for Vanderbilt’s failure to

provide full and complete expert reports setting forth all of their experts’ opinions prior to its

expert disclosure deadline.

    II.   Vanderbilt’s Breach of the Case Management Order Was Neither Substantially
          Justified nor Harmless

          The rule in this Court is clear: “A violation of Rule 26 gives rise to the application of

Rule 37(c)(1), which requires that ‘if a party fails to provide information or identify a witness as

required by Rule 26(a) or (e), the party is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.’” Starlink Logistics, 2020 WL 619848, at *2 (citing Fed. R. Civ. P.

37(c)(1)). Moreover, the test for Rule 37(c) exclusion “is very simple: the sanction is mandatory



6
 This same local rule is in effect today. Local Rule 39.01(c)(5)(d) provides that “No rebuttal
expert witnesses shall be permitted at trial, absent timely disclosure in accordance with these
Rules and leave of Court.”


                                        9
    Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 13 of 20 PageID #: 4783
unless there is a reasonable explanation of why Rule 26 was not complied with or the mistake

was harmless.” Id. at *2 (internal citations and marks omitted). Here, Vanderbilt’s violations

were not substantially justified or harmless.

        A.     Vanderbilt Cannot Show Substantial Justification

        Although Vanderbilt has suggested in correspondence that the Rebuttal Reports were

required to address “new material” relied upon by Defendants’ experts, the Rebuttal Reports do

not appear to address any “new material.” Instead, the Rebuttal Reports improperly seek to

bolster Vanderbilt’s experts’ disclosures with new testimony based on information previously

available to them. Defendants anticipate that Vanderbilt will argue that, despite violating the

CMO and the Local Rules, the Rebuttal Reports were somehow permitted by the Federal Rules

of Civil Procedure. They were not.

               1.      Rule 26 Does Not Save Vanderbilt

        While Rule 26(a)(2)(D)(ii) permits a party to serve expert reports “within 30 days after

the other party’s disclosure” where “the evidence is intended solely to contradict or rebut

evidence on the same subject matter identified by another party,” that schedule holds only

“[a]bsent a stipulation or a court order.” Fed. R. Civ. P. 26(a)(2)(D). Not only is there a case

management order in place that governs this situation, but it specifically excludes rebuttal reports

absent leave of Court—just as the parties proposed. See Dkt No. 93 at 7; see also Dkt No. 92 at

7. Vanderbilt violated the CMO, and cannot use the Federal Rules to legitimize and save its

Rebuttal Reports.7



7
 Nor could Vanderbilt save its Rebuttal Reports by recasting them as “supplemental reports.”
Under Rule 26, “supplementation is limited to correcting inaccuracies.” Bentley v. Highlands
Hosp. Corp., No. 15 Civ. 97, 2016 WL 5867496, at *4 (E.D. Ky. Oct. 6, 2016); see also Green
Party of Tennessee, 2017 WL 4011854, at *2 (“The plaintiffs’ attempt to recast the report as



                                       10
    Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 14 of 20 PageID #: 4784
                2.      The Rebuttal Reports Are Not Proper Rebuttal

        Even if Rule 26(a)(2)(D)(ii) applied, however, the reports are not properly rebuttal.

Rebuttal testimony is by nature “responsive to new information.” See In re Air Crash Disaster,

86 F.3d 498, 528 (6th Cir. 1998) (holding that a party cannot introduce experts “merely by

sticking the label ‘rebuttal’ on a neglected part of its affirmative case”). Vanderbilt’s Rebuttal

Reports do not simply “contradict or rebut evidence on the same subject matter” raised in

Defendants’ expert reports. Fed R. Civ. P. 26(a)(2)(D)(ii). They instead are an attempted “do

over” for Vanderbilt’s initial expert reports that improperly either raise new theories or try to

bolster its experts’ initial theories by reference to evidence that was available to them at the time

Vanderbilt served its initial reports.

        The following are examples of how the Rebuttal Reports offer new opinions—which

could have been raised in the initial reports—or rely on previously available information to

bolster the initial reports:

       In his initial report, Mr. Lovin applied a single royalty (7%) to all of the Other Scholastic
        Products at issue without any assessment of whether and to what extent they were
        allegedly based on or derived from the materials covered by the License. Nothing
        prevented Mr. Lovin from considering whether different rates would be appropriate for
        the various products under Vanderbilt’s theory of the case. In his rebuttal report,
        however, Lovin presents new opinions with a variety of calculations that purport to adjust
        the royalty rate he applies “pro rata” based on the extent to which a different Vanderbilt
        expert (Dr. Shanahan) assessed the alleged similarities between the various Other


supplemental, rather than containing rebuttal or new opinions, is unconvincing. . . . [P]laintiffs
have not argued that they offered the new opinions because the original report was ‘incomplete
or incorrect.’”). It is “not a license to freely amend expert reports to bolster a party’s position.”
Bentley, 2016 WL 5867496, at *4; Gallagher v. Southern Source Packaging, LLC, 568 F. Supp.
2d 624, 631 (E.D.N.C. 2008) (“Courts distinguish ‘true supplementation’ (e.g., correcting
inadvertent errors or omissions) from gamesmanship, and have therefore repeatedly rejected
attempts to avert summary judgment by ‘supplementing’ an expert report with a ‘new and
improved’ expert report.”). “Courts have routinely rejected attempts to add new analyses,
opinions, or theories under the guise of supplementation.” Bentley, 2016 WL 5867496, at *4;
Green Party of Tennessee, 2017 WL 4011854, at *2; Starlink Logistics, 2020 WL 619848, at *3.


                                    11
 Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 15 of 20 PageID #: 4785
       Scholastic Products and Read 180. Rosenthal Decl., Ex. N (Lovin Rebuttal Report) at
       11-13. He further makes a calculation purporting to correct the royalty pool applied to
       Vanderbilt’s Read 180 royalties, and extends this to certain of the Other Products. Id. at
       5-10. Although similar calculations were made in the Stamm Report, the Lovin Rebuttal
       Report does not respond to or criticize Ms. Stamm’s analysis, but inserts wholly new
       theories that could and should have been raised in his initial report.

      Mr. Webster admits that his rebuttal report, in addition to allegedly responding to the
       Schnell Report, “discuss[es] additional findings that [he made] made in reviewing files
       and materials produced in this litigation.” Rosenthal Decl., Ex. O (Webster Rebuttal
       Report) at 1 ¶ 4; see also, e.g., id. at 10-13 ¶¶ 39-41. Vanderbilt has also admitted in
       correspondence that the Webster Rebuttal Report opines on additional code reviewed
       after his initial report was served, but before the Schnell Report (Rosenthal Decl., Ex. F),
       meaning that it is not responding to new issues raised by Mr. Schnell but simply adding
       untimely opinions that could have been raised in his initial report but were not. Mr.
       Webster also uses his report to try to bolster his purported “abstraction-filtration-
       comparison” analysis (id. at 1-4), and he spins a new theory on lines of code that could be
       matching despite modifications in formatting, and despite the fact that he identifies no
       such modification either in the Webster Report or Webster Rebuttal Report. Rosenthal
       Decl., Ex. O (Webster Rebuttal Report) at 5-7 ¶¶ 23-27.

      Although framed as responding to Dr. Okolo’s key arguments, Dr. Shanahan uses his
       rebuttal report to revise his initial theories to try to mitigate their failings and to introduce
       additional information that was available when he rendered his initial report. For
       example, Dr. Shanahan introduces data from new keyword searches he conducted in
       academic databases to bolster his initial opinions. Rosenthal Decl., Ex. P (Shanahan
       Rebuttal Report) at 7-10. Dr. Shanahan also attempts to rebut deposition testimony of
       David Dockterman (id. at 16-17) and Margery Mayer (id. at 26-27), even though that
       testimony was available to him long before the submission of his original report.

      The Ezell Rebuttal Report does not rebut any theory raised in the Poret Report. Rather,
       Mr. Ezell improperly attempts to bolster the design of his fatally flawed survey with new
       references to the deposition transcripts of Amy Dunkin (Rosenthal Decl., Ex. Q (Ezell
       Rebuttal Report) at 2-3 ¶ 4, 3-4 ¶ 7) and Maggie McHugh. Id. at 8-9 ¶ 13. This
       information was available to him long before submission of his original report. The
       Ezell Rebuttal Report also adds a brand new theory, that “[survey] respondents who
       mention ‘universities’ or ‘colleges’ may have also been confused with respect to
       Vanderbilt University.” Id. at 1 ¶ 2. This theory is absent from his own report, which
       does not apply this analysis. Id., Table 2 at 35-37.

       These are some examples of Vanderbilt’s experts either presenting new theories on

rebuttal or attempting to bolster their initial reports by reference to additional documentation that

was available to them prior to issuing their reports. On this point, Pluck v. BP Oil Pipeline Co.,

640 F.3d 671 (6th Cir. 2011) is instructive. There, the Sixth Circuit affirmed the exclusion of a


                                    12
 Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 16 of 20 PageID #: 4786
“supplemental” affidavit issued by an expert after the disclosure deadline as it “contradicted his

prior causation opinion and attempted to introduce an entirely new methodology well after the

point at which it would be proper.” Id. at 681 (internal quotation omitted). Because Vanderbilt

attempts to do the same here, its Rebuttal Reports should be excluded. See id.; see also Estate of

Barnwell v. Roane Cty., Tenn., No. 3:13 Civ. 124, 2016 WL 5938910, at *1 (E.D. Tenn. Apr. 5,

2016) (excluding portions of second expert report served after deadline that sought to “expand on

[expert’s] previously disclosed opinions.”).

       B.       Vanderbilt’s Breaches of the Case Management Order Are Not Harmless

       If permitted, Vanderbilt’s attempt to substantially revise and supplement its experts’

opinions after reviewing Defendants’ expert reports would cause harm to Defendants by

providing Vanderbilt with a clear and unfair litigation advantage. See, e.g., Covington v.

Memphis Publ’g Co., No. 05 Civ. 2474, 2007 WL 4615978, at *4 (W.D. Tenn. Oct. 16, 2007)

(excluding expert’s rebuttal report because there was “no substantial justification for the failure

of [Plaintiff] to provide a full and complete expert report setting forth all of [her expert’s]

opinions prior to the expert disclosure deadline” and that Plaintiff’s “failure to do so [wa]s not

harmless” because Plaintiff “clearly benefitted by having her expert . . . review [Defendant's]

expert's final opinion before rendering his own final opinion, a considerable litigation

advantage.”).

       It could also lead to many more rounds of sur-reply expert reports and associated delays,

additional expense to all parties, as well as the otherwise unnecessary expenditure of judicial

resources associated with the Rebuttal Reports and sur-rebuttal reports and Daubert challenges to

them. Certainly there would be no basis to prevent Defendants from responding with new

additional reports of their own if Vanderbilt’s untimely disclosures were allowed. As one court

in the Sixth Circuit has noted, allowing seriatim reports in violation of the CMO as Vanderbilt


                                    13
 Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 17 of 20 PageID #: 4787
tries to do here “would surely circumvent the full disclosure requirement implicit in Rule 26 and

would interfere with the Court’s ability to set case management deadlines, because new reports

and opinions would warrant further consultation with one’s own expert and virtually require new

rounds of depositions.” Ullman v. Auto-Owners Mut. Ins. Co., No. 2:05 Civ. 1000, 2007 WL

1057397 at *5 (S.D. Ohio April 5, 2007). As the Ullman court further observed:

       To rule otherwise would create a system where preliminary reports could be
       followed by supplementary reports and there would be no finality to expert
       reports, as each side, in order to buttress its case or position, could “supplement”
       existing reports and modify opinions previously given.

Id. Indeed, while Vanderbilt invited Defendants’ to submit sur-rebuttal reports in response to its

own untimely and impermissible additional disclosures (Rosenthal Decl. ¶ 17), doing so would

perpetuate this cycle of unauthorized submissions. It would also hamper Defendants, who would

be forced to simultaneously work on sur-rebuttal reports while preparing for depositions. The

Court should not permit Vanderbilt to obtain this litigation advantage, and to cause delay and

increased expense for Defendants.

                                         CONCLUSION

       For the reasons set forth herein, Defendants respectfully request that the Court limit

Vanderbilt’s experts’ testimony at trial to exclude any opinions raised in the Rebuttal Reports.

Dated: Nashville, Tennessee
       November 10, 2020
                                      /s/ Thomas H. Dundon
                                      Thomas H. Dundon #4539
                                      Aubrey B. Harwell, Jr. #2559
                                      Erik C. Lybeck #35233
                                      Neal & Harwell, PLC
                                      1201 Demonbreun Street, Suite 1100
                                      Nashville, TN 37203
                                      (615) 244-1713
                                      aharwell@nealharwell.com
                                      tdundon@nealharwell.com
                                      elybeck@nealharwell.com
                                      Attorneys for Defendant Ted S. Hasselbring


                                    14
 Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 18 of 20 PageID #: 4788
Dated: New York, New York
       November 10, 2020
                             /s/ Edward H. Rosenthal
                             Edward H. Rosenthal (pro hac vice) (NY Bar No. 1731835)
                             Caren Decter (pro hac vice) (NY Bar No. 4456992)
                             Nicole Bergstrom (pro hac vice) (NY Bar No. 5236344)
                             Viviane K. Scott (pro hac vice) (NY Bar No. 5468996)
                             FRANKFURT KURNIT KLEIN & SELZ, PC
                             28 Liberty Street
                             New York, New York 10005
                             Phone: (212) 980-0120
                             Fax: (212) 593-9175
                             erosenthal@fkks.com
                             cdecter@fkks.com
                             nbergstrom@fkks.com
                             vscott@fkks.com

                             Thor Y. Urness
                             Thor Y. Urness (BPR No. 13641)
                             BRADLEY ARANT BOULT CUMMINGS LLP
                             1600 Division Street, Suite 700
                             Nashville, TN 37203
                             (615) 252-2384
                             turness@bradley.com
                             Attorneys for Defendant/Counterclaim-Plaintiff Scholastic Inc.
Dated: New York, New York
       November 10, 2020
                             /s/ David J. Lender
                             David J. Lender (pro hac vice) (NY Bar No. 2583722)
                             Benjamin E. Marks (pro hac vice) (NY Bar No. 2912921)
                             WEIL, GOTSHAL & MANGES LLP
                             767 Fifth Avenue
                             New York, New York 10153
                             (212) 310-8000
                             david.lender@weil.com
                             benjamin.marks@weil.com

                             Michael G. Abelow (No. 26710)
                             SHERRARD ROE VOIGT & HARBISON, PLC
                             150 Third Avenue South, Suite 1100
                             Nashville, TN 37201
                             (615) 742-4200
                             mabelow@srvhlaw.com

                             Attorneys for Defendant Houghton Mifflin Harcourt
                             Publishing Company




                                    15
 Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 19 of 20 PageID #: 4789
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of November, 2020, true and correct copies of the
foregoing Defendants’ Memorandum Of Law In Support Of Their Motion In Limine To Exclude
Expert Testimony were served by operation of the Court’s CM/ECF system upon the following:

 Paige W. Mills                                  John W. Harbin (pro hac vice)
 Audrey Anderson                                 Mary Katherine Bates (pro hac vice)
 Ashleigh Karnell                                MEUNIER CARLIN & CURFMAN, LLC
 BASS BERRY & SIMS PLC                           999 Peachtree Street, NE
 150 Third Avenue South, Suite 2800              Suite 1300
 Nashville, TN 37201                             Atlanta, GA 30309
 pmills@bassberry.com                            (404) 645-7700
 audrey.anderson@bassberry.com                   jharbin@mcciplaw.com
 ashleigh.karnell@bassberry.com                  kbates@mcciplaw.com

             Attorneys for Plaintiff/Counterclaim-Defendant Vanderbilt University

                                                  /s/ Thor Y. Urness
                                                  Thor Y. Urness




                                    16
 Case 3:18-cv-00046 Document 275 Filed 11/10/20 Page 20 of 20 PageID #: 4790
